Mr. Justice Robb
delivered the opinion of the Court:
The case made by the bill amounts to this: Complainant, being desirous of demonstrating the utility of his patent, arranged with a private corporation to have a jetty built in accordance therewith. Before the jetty was completed the company transferred all its interest therein to the government of the-United States. Complainant subsequently arranged with the government contractor to complete the jetty in accordance with his design. The government engineers have now convinced Congress that the jetty as constructed will not do the work for which it was designed, and an appropriation has been made and a contract awarded for the construction of an auxiliary jetty and a. modification of the one already constructed.
It is clear that the complainant is not entitled to the relief sought. He is not seeking to restrain the further use of his patent, but is seeking to control by injunctive process property of the United States. The fact that the jetty was constructed in accordance with his patent did not prevent the title thereto from vesting in the United States. “Title in the thing manufactured does not give the right to use the patented invention; no more-does the patent right in the invention give title in the thing-made in violation of the patent.” Belknap v. Schild, 161 U. S. 24, 40 L. ed. 604, 16 Sup. Ct. Rep. 443 : The jetty, therefore, being the property of the United States, the case is ruled by Belknap v. Schild, and International Postal Supply Co. v. Bruce, 194 U. S. 601, 48 L. ed. 1134, 24 Sup. Ct. Rep. 820. In these cases it was held that the court could not interfere with an object of property unless it had before it the person entitled to-that property; and this proposition was held to extend to an injunction against the use of the property. Here complainant-asks that the officers and agents of the United States, through whom alone it acts, be restrained from interfering with a government jetty, because, as complainant contends, the terms of' the contract or understanding with him have been departed from. Assuming that the United States has violated the terms of its contract, and has not given the jetty a sufficient length of time-*413in which to demonstrate its utility, that does not alter the fact that the jetty belongs to the United States, and that an injunction prohibiting interference with it would directly affect the United States. This is only another way of stating that the United States is necessarily a party to this suit, and that for this reason the suit must fail.
In Fried. Krupp Aktiengesellschaft v. Crozier, present term, [ante, 1] the government had no legal interest whatever in the patent infringed; hence its officers and agents in committing the acts of infringement were mere trespassers upon the rights of the patentee, and their relation to the government in no way protected them from the staying hand of the court. The mere fact that the wrongful acts of its officers and agents inured to its benefit did not clothe the government with such an interest as to •entitle it to be heard. In other words, it was not a necessary party to the suit.
It is clear in the present case that the court was without jurisdiction in the premises, and that, therefore, the decree must be affirmed with costs. Affirmed.